—Judgment unanimously affirmed. Memorandum: The prosecutor’s statements on summation did not constitute improper bolstering of the police witnesses, but were made "in fair response to statements made by the defense [citation omitted]” (People v Maisonet, 172 AD2d 274, lv denied 78 NY2d 969). We reject the further *1018contention of defendant that juror misconduct deprived him of a fair trial (see, People v Estrada, 191 AD2d 286, lv denied 81 NY2d 1013). Finally, in light of the lengthy criminal history of defendant, we conclude that his sentence is neither unduly harsh nor severe (see, CPL 470.15 [2] [c]). (Appeal from Judgment of Erie County Court, Drury, J.—Criminal Sale Controlled Substance, 2nd Degree.) Present—Green, J. P., Pine, Wesley, Balio and Boehm, JJ.